DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.

Response to Amendment
Examiner acknowledges the reply filed on 10/12/2022 in which claim 1 has been amended. Claims 4 and 7-8 are cancelled. Claims 15-20 are withdrawn. Currently claims 1-3, 5, 6, and 9-14 are pending for examination in this application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 6, and 9-14  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a shaft that has an airway”, the subsequently recites “an expandable segment mounted to a distal end of the shaft”. Thus it is unclear how “the constant force spring forms a terminal end of the airway” when the expandable segment is separate from the shaft which has the airway. For purposes of examination, the claim has been interpreted as discussed in the interview: “a shaft comprising part of an airway” and the examiner recommends amending the claim as such. 
	Claims 2-3, 5, 6, and 9-14 are rejected due to their dependencies on claim 1. 
	Claim 13 recites “a first constant force spring” and “a second constant force spring”. It is unclear if these are in addition to the coiled strip of material claimed in claim 1. It appears that the coiled strip is either one or the other first/second constant force spring, or both. 
	Claim 14 is rejected due to its dependency on claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avniel et al. (US 2020/0030559 A1) in view of O’Neil et al. (US 2008/0078399 A1).
Regarding claim 1, Avniel discloses:
An expandable endotracheal tube (EIC) [0055] comprising: 
a shaft that has an airway (shaft includes the proximal and intermediate sections as set forth in [0055]; and 
an expandable segment (distal end section as set forth in [0055]) mounted to a distal end of the shaft to form a terminal end of the airway (the distal end of the shaft being the distal end of the intermediate section as set forth in [0055]), wherein the expandable segment has a compressed configuration to allow for placement of the expandable endotracheal tube within a patient and an expanded configuration in which the expandable membrane is configured to form a seal with a trachea of the patient to enable positive pressure ventilation [0055] [0059].
[0055] of Avniel does not explicitly disclose how the expandable segment is constructed and thus does not explicitly state wherein the expandable segment includes: 
wherein the constant force spring comprises a coiled strip of material.
However, Avniel teaches an embodiment of an expandable ETT wherein an expandable segment (520) includes: a constant force spring (520), wherein the constant force spring comprises a coiled strip of material (figure 5a [0083]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Avniel wherein the expandable segment includes a constant force spring comprising a coiled strip of material as taught by Avniel since Avniel states that different aspects and elements of the configurations may be combined [0107].
Avniel does not explicitly disclose an expandable membrane, wherein the constant force spring is positioned within the expandable membrane.
O’Neil teaches an endotracheal tube (10) and thus is analogous art wherein the expandable segment includes:
an expandable membrane (walls of 14; described in [0038]); and
a constant force spring (22, 24) positioned within the expandable membrane [0043] [0044].
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Avniel to include an expandable membrane, wherein the constant force spring is positioned within the expandable membrane for the benefit of interfacing the tracheal walls with a different material than the coil itself. This can produce a more effective seal.

Regarding claim 2, Avniel as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above. Avniel further discloses: an airway adapter mounted to a proximal end of the shaft, wherein the airway adapter connects to a ventilator [0049].

Claims 3, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avniel et al. (US 2020/0030559 A1) in view of O’Neil et al. (US 2008/0078399 A1) in view of DeBeer (US 6,562,064 B1).
Regarding claims 3, 5 and 6, Avniel discloses the claimed invention of claim 1 substantially as claimed but does not explicitly disclose a control rod mounted to a first end of the constant force spring, a fixed rod mounted to the distal end of the shaft such that the fixed rod is stationary relative to the shaft, wherein a second end of the constant force spring is mounted to the fixed rod such that rotation of the control rod in a first direction results in expansion of the constant force spring and rotation of the control rod in a second direction results in compression of the constant force spring. 
	However, DeBeer teaches an expandable structure that enters a body orifice and thus is analogous art wherein a control rod (10) mounted to a first end (at 28) of an expandable spring (6), a fixed rod (8) mounted to the distal end of the shaft such that the fixed rod is stationary relative to the shaft (24, see figure 1), wherein a second end of the constant force spring is mounted to the fixed rod (see figure 7) such that rotation of the control rod (10) in a first direction results in expansion of the spring and rotation of the control rod in a second direction results in compression of the spring (col. 4, lines 59-67 and col. 5, lines 1-27 discusses rotation of 10 relative to 8 in order to expand and contract 6).
	Thus it would have been obvious to one having ordinary skill in the art to have modified Avniel to include a control rod mounted to a first end of the constant force spring, a fixed rod mounted to the distal end of the shaft such that the fixed rod is stationary relative to the shaft, wherein a second end of the constant force spring is mounted to the fixed rod such that rotation of the control rod in a first direction results in expansion of the constant force spring and rotation of the control rod in a second direction results in compression of the constant force spring as taught by DeBeer for the purpose of including a mechanism that can expand/contract the coil as required in Avniel.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avniel et al. (US 2020/0030559 A1) in view of O’Neil et al. (US 2008/0078399 A1) in view of Hwang (US 9,364,628 B2)
Regarding claim 10, Avniel discloses the claimed invention of claim 1 substantially as claimed but does not explicitly disclose a bougie mounted to the distal end of the shaft such that the bougie extends past a distal end of the expandable membrane.
	However, Hwang teaches an endotracheal tube and thus is analogous art wherein disclose a bougie (120) mounted to the distal end (at 122) of the shaft such that the bougie extends past a distal end of the expandable portion (116) (see figures 3, 4).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Avniel to include a bougie mounted to the distal end of the shaft such that the bougie extends past a distal end of the expandable membrane as taught by Hwang for the benefit of freely adjusting the curvature of the endotracheal tube during intubation.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avniel et al. (US 2020/0030559 A1) in view of O’Neil et al. (US 2008/0078399 A1) in view of Schermeier et al. (US 2008/0200776 A1). 
Regarding claims 11-12, Avniel discloses the claimed invention of claim 1 substantially as claimed but does not explicitly disclose a sensor port formed in a body of the shaft, wherein the sensor port extends longitudinally along the shaft to provide access to the expandable segment, a sensor within the sensor port, wherein the sensor comprises a temperature sensor or a carbon dioxide sensor.
	However, Schermeier teaches an artificial respiration device and thus is analogous art wherein a sensor port (port through which 12 goes through) formed in a body of the shaft [0035] (see figure 2), wherein the sensor port extends longitudinally along the shaft to provide access to the expandable segment (see figure 2, to provide access to 24), a sensor (11, 12) within the sensor port (see figure 2), wherein the sensor comprises a temperature sensor (11/12 is a temperature sensor as per [0035] or a carbon dioxide sensor.
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Avneil to include a sensor port formed in a body of the shaft, wherein the sensor port extends longitudinally along the shaft to provide access to the expandable segment, a sensor within the sensor port, wherein the sensor comprises a temperature sensor or a carbon dioxide sensor as taught by Schermeier for the purpose of measuring the body core temperature.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avniel et al. (US 2020/0030559 A1) in view of O’Neil et al. (US 2008/0078399 A1) in view of Schermeier et al. (US 2008/0200776 A1) in further view of Augustine (US 5,638,813). 
Regarding claim 13, Avniel discloses the claimed invention of claim 11 substantially as claimed but does not explicitly disclose wherein the constant force spring comprises a first constant force spring, and further comprising a second constant force spring positioned within the expandable membrane such that there is a gap between the first constant force spring and the second constant force spring.
However, Augustine teaches an endotracheal tube (abstract) and thus is analogous art and further discloses wherein a constant force spring (112) comprises a first constant force spring (112), and further comprising a second constant force spring (112) positioned within an expandable membrane (thin film as set forth in col. 7, lines 41-50) such that there is a gap between the first constant force spring and the second constant force spring (see figures 1-2). This modification utilizes two coils in Avniel as shown in Augustine.
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Avniel wherein the constant force spring comprises a first constant force spring, and further comprising a second constant force spring positioned within the expandable membrane such that there is a gap between the first constant force spring and the second constant force spring as taught by Augustine for the benefit of allowing better conformity to the user’s trachea. Avniel discusses the benefit of being able to apply different pressures at different points in [0076].

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avniel et al. (US 2020/0030559 A1) in view of O’Neil et al. (US 2008/0078399 A1) in view of Schermeier et al. (US 2008/0200776 A1) in further view of Augustine (US 5,638,813) in further view of Maguire et al. (US 8,196,584 B2).
Regarding claim 14, Avniel as modified discloses the claimed invention of claim 13 substantially as claimed but does not explicitly disclose a groove in the expandable membrane, wherein the groove is positioned in the gap between the first constant force spring and the second constant force spring, and wherein the gap is sized to receive a cartilage ring in the airway of the patient.
	However, Maguire teaches it is known to include a groove (15) in an expandable membrane (12), wherein the groove is positioned in the gap between two elements (14), and wherein the gap is sized to receive a cartilage ring in the airway of the patient (col. 5, lines 20-36).
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Avniel to include a groove in the expandable membrane, wherein the groove is positioned in the gap between the first constant force spring and the second constant force spring, and wherein the gap is sized to receive a cartilage ring in the airway of the patient as taught by Maguire for the benefit of conforming more closely to the tracheal walls thus improving the seal (col. 5, lines 32-34).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA MURPHY/         Primary Examiner, Art Unit 3785